Name: 2011/775/EU: European Council Decision of 23Ã October 2011 appointing a member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2011-11-30

 30.11.2011 EN Official Journal of the European Union L 317/33 EUROPEAN COUNCIL DECISION of 23 October 2011 appointing a member of the Executive Board of the European Central Bank (2011/775/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2) thereof, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.2 thereof, Having regard to the recommendation of the Council of the European Union (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), Whereas: (1) By letter dated 27 September 2011 the President of the European Central Bank, Mr Jean-Claude TRICHET, announced the decision of Mr JÃ ¼rgen STARK to resign from his position on the Executive Board prior to the end of his term of office on 31 May 2014, and his willingness to remain in function until the date on which his successor takes up his responsibilities. It is therefore necessary to appoint a new member of the Executive Board of the European Central Bank. (2) The European Council wishes to appoint Mr JÃ ¶rg ASMUSSEN who, in its view, fulfils all the requirements set out in Article 283(2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mr JÃ ¶rg ASMUSSEN is hereby appointed a member of the Executive Board of the European Central Bank for a term of office of 8 years as from 1 January 2012. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 October 2011. For the European Council The President H. VAN ROMPUY (1) OJ L 265, 11.10.2011, p. 29. (2) Opinion delivered on 13 October 2011. (3) Opinion delivered on 6 October 2011 (OJ C 301, 12.10.2011, p. 2).